Per Curiam: This was an appeal from the judgment of a justice of the peace, to the superior court of Chicago, where the appeal was dismissed, for want of an aifidavit of merits, under the act of 1857 relating to practice in the courts of Cook county. The defendant in the judgment brings the record here, and assigns for error, that the court erred in dismissing the appeal. He has, however, filed no argument or suggestions pointing out wherein the court departed from the statute, and we perceive no ground for holding its action erroneous. Judgment affirmed.